Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              DETAILED ACTION
Claim 1-18 are currently pending .
                                                                 Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. 201710687836.7, filed on 08/11/2017.

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on  04/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
35 U.S.C. 101 prevents two patents issuing on the same invention to the same applicant. The “same invention” means that identical subject matter is being claimed. If more than one patent is sought, a patent applicant will receive a statutory double patenting rejection for claims included in more than one application that are directed to the same invention. See MPEP Chapter 800, specifically MPEP § 804 for criteria relevant to the prohibition of “double patenting.”
A statutory type (35 U.S.C. 101) double patenting rejection can only be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of U.S. Patent No. 11,342,978 B2, to Chen et al.  This is a double patenting rejection.
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first patent. 
Instant Case 17/717,596
U.S. Patent No. 11,342,978 B2
1. A beam training method, comprising: determining, by a transmitting end, a first mapping relationship comprising a mapping relationship among Beam Pair Link, BPL, identifiers, Channel state information reference signal Resource Indicators, CRIs, and transmitting beams; configuring, by the transmitting end, first reference signal resource for a receiving end, and transmitting configuration information of the first reference signal resource to the receiving end, wherein the configuration information carries a first BPL identifier; determining, by the transmitting end, a first transmitting beam according to the first mapping relationship; and transmitting, by the transmitting end, a reference signal to the receiving end, by using the first transmitting beam within the first reference signal resource, so that the receiving end receives the reference signal on the first reference signal resource, performs a measurement for the reference signal, and updates a first receiving beam corresponding to the first BPL identifier in a second mapping relationship according to a measurement result for the reference signal; wherein the second mapping relationship comprises a mapping relationship among BPL identifiers, CRIs, and receiving beams.
A beam training method, comprising: determining, by a transmitting end, a first mapping relationship comprising a mapping relationship among Beam Pair Link, BPL, identifiers, Channel state information reference signal Resource Indicators, CRIs, and transmitting beams; configuring, by the transmitting end, first reference signal resource for a receiving end, and transmitting configuration information of the first reference signal resource to the receiving end, wherein the configuration information carries a first BPL identifier; wherein the method further comprises: determining, by the transmitting end, a first transmitting beam corresponding to a CRI corresponding to the first reference signal resource, according to the first mapping relationship; and transmitting, by the transmitting end, a reference signal to the receiving end, by using the first transmitting beam within the first reference signal resource, so that the receiving end receives the reference signal on the first reference signal resource, performs a measurement for the reference signal, and updates a first receiving beam corresponding to the first BPL identifier in a second mapping relationship according to a measurement result for the reference signal; wherein the second mapping relationship comprises a mapping relationship among BPL identifiers, CRIs, and receiving beams.



Instant Case 17/717,596
U.S. Patent No. 11,342,978 B2
2. The method according to claim 1, wherein the method further comprises: updating, by the transmitting end, the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship.
2. The method according to claim 1, wherein the method further comprises: updating, by the transmitting end, the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship.
3. The method according to claim 2, wherein updating, by the transmitting end, the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship, specifically comprises: receiving, by the transmitting end, the measurement result for the reference signal; updating, by the transmitting end, the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship according to the measurement result for the reference signal transmitted by the receiving end.
3. The method according to claim 2, wherein updating, by the transmitting end, the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship, specifically comprises: transmitting, by the transmitting end, a reference signal to the receiving end within the first reference signal resource so that the receiving end performs measurement and reporting for the reference signal; updating, by the transmitting end, the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship according to a measurement reporting result for the reference signal transmitted by the receiving end.
4. The method according to claim 1, wherein the transmitting end determines the first mapping relationship by: configuring, by the transmitting end, second reference signal resource for the receiving end; transmitting, by the transmitting end, a reference signal to the receiving end within the second reference signal resource so that the receiving end performs measurement and reporting for the reference signal; determining, by the transmitting end, the first mapping relationship from a measurement reporting result for the reference signal transmitted by the receiving end.
4. The method according to claim 1, wherein the transmitting end determines the first mapping relationship by: configuring, by the transmitting end, second reference signal resource for the receiving end; transmitting, by the transmitting end, a reference signal to the receiving end within the second reference signal resource so that the receiving end performs measurement and reporting for the reference signal; determining, by the transmitting end, the first mapping relationship from a measurement reporting result for the reference signal transmitted by the receiving end.
5 and 14. The method according to claim 1, wherein the method further comprises: transmitting, by the transmitting end, a mapping relationship between BPL identifiers and CRIs to the receiving end.
5 . The method according to claim 1, wherein the method further comprises: transmitting, by the transmitting end, a mapping relationship between BPL identifiers and CRIs to the receiving end.
6. A beam training method, comprising: determining, by a receiving end, a second mapping relationship comprising a mapping relationship among Beam Pair Link, BPL, identifiers, Channel state information reference signal Resource Indicators, CRIs, and receiving beams; receiving, by the receiving end, configuration information of first reference signal resource transmitted by a transmitting end, wherein the configuration information comprises a first BPL identifier, the first BPL identifier is determined, by the transmitting end, according to a first mapping relationship, and the first mapping relationship comprises a mapping relationship among BPL identifiers, CRIs and transmitting beams; receiving, by the receiving end, a reference signal transmitted by the transmitting end using a first transmitting beam within the first reference signal resource; wherein the first transmitting beam is determined, by the transmitting end, according to the first mapping relationship; performing, by the receiving end, a measurement for the reference signal; and updating, by the receiving end, a first receiving beam corresponding to the first BPL identifier in the second mapping relationship, according to a measure result for the reference signal.
6. A beam training method, comprising: determining, by a receiving end, a second mapping relationship comprising a mapping relationship among Beam Pair Link, BPL, identifiers, Channel state information reference signal Resource Indicators, CRIs, and receiving beams; receiving, by the receiving end, configuration information of first reference signal resource transmitted by a transmitting end, wherein the configuration information comprises a first BPL identifier, the first BPL identifier is determined, by the transmitting end, according to a first mapping relationship, and the first mapping relationship comprises a mapping relationship among BPL identifiers, CRIs and transmitting beams; wherein the method further comprises: receiving, by the receiving end, a reference signal transmitted by the transmitting end using a first transmitting beam within the first reference signal resource; wherein the first transmitting beam is determined, by the transmitting end, according to the first mapping relationship and corresponds to a CRI corresponding to the first reference signal resource; performing, by the receiving end, a measurement for the reference signal; and updating, by the receiving end, a first receiving beam corresponding to the first BPL identifier in the second mapping relationship, according to a measure result for the reference signal.
7 and 16. The method according to claim 6, wherein the receiving end receives the reference signal by using the first receiving beam corresponding to the first BPL identifier; the method further comprises: reporting, by the receiving end, the measurement result for the reference signal to the transmitting end so that the transmitting end updates the first mapping relationship.
7. The method according to claim 6, wherein the receiving end receives the reference signal by using the first receiving beam corresponding to the first BPL identifier; the method further comprises: reporting, by the receiving end, a measurement result for the reference signal to the transmitting end so that the transmitting end updates the first mapping relationship.
8 and 17 The method according to claim 7, wherein the transmitting end updating the first mapping relationship specifically comprises: the transmitting end updating a transmitting beam corresponding to the first BPL identifier in the first mapping relationship.
8. The method according to claim 7, wherein the transmitting end updating the first mapping relationship specifically comprises: the transmitting end updating a transmitting beam corresponding to the first BPL identifier in the first mapping relationship.
9 and 18. The method according to claim 6, wherein the receiving end determines the second mapping relationship by: receiving, by the receiving end, configuration information of second reference signal resource transmitted by the transmitting end; receiving, by the receiving end, a reference signal transmitted by the transmitting end within the second reference signal resource, determining a receiving beam corresponding to each second reference signal resource, and determining a mapping relationship between CRIs and receiving beams; receiving, by the receiving end, a mapping relationship between BPL identifiers and CRIs transmitted by the transmitting end; determining, by the receiving end, the second mapping relationship according to the mapping relationship between CRIs and receiving beams and the mapping relationship between BPL identifiers and CRIs.
9. The method according to claim 6, wherein the receiving end determines the second mapping relationship by: receiving, by the receiving end, configuration information of second reference signal resource transmitted by the transmitting end; receiving, by the receiving end, a reference signal transmitted by the transmitting end within the second reference signal resource, determining a receiving beam corresponding to each second reference signal resource, and determining a mapping relationship between CRIs and receiving beams; receiving, by the receiving end, a mapping relationship between BPL identifiers and CRIs transmitted by the transmitting end; determining, by the receiving end, the second mapping relationship according to the mapping relationship between CRIs and receiving beams and the mapping relationship between BPL identifiers and CRIs.
10. A beam training device, comprising: a processor configured to read programs in a memory to perform the beam training method according to claim 1; a transceiver configured to receive and send data under control of the processor.
10.  A beam training device, comprising: a processor configured to read programs in a memory to perform the beam training method according to claim 1; a transceiver configured to receive and send data under control of the processor.
11. The device according to claim 10, wherein the processor is further configured to: update the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship.
11.  The device according to claim 10, wherein the processor is further configured to: update the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship.
12 The device according to claim 11, wherein the processor configured to update the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship, specifically performs steps of: receiving the measurement result for the reference signal via the transceiver; updating the first transmitting beam corresponding to the first BPL identifier in the first mapping relationship according to the measurement result for the reference signal transmitted by the receiving end.
12. The device according to claim 11, wherein the processor configured to update a first transmitting beam corresponding to the first BPL identifier in the first mapping relationship, specifically performs steps of: transmitting a reference signal to the receiving end via the transceiver within the first reference signal resource so that the receiving end performs measurement and reporting for the reference signal; updating a first transmitting beam corresponding to the first BPL identifier in the first mapping relationship according to a measurement reporting result for the reference signal transmitted by the receiving end.
13. The device according to claim 10, wherein the processor determines the first mapping relationship by: configuring second reference signal resource for the receiving end; transmitting a reference signal to the receiving end via the transceiver within the second reference signal resource so that the receiving end performs measurement and reporting for the reference signal; determining the first mapping relationship from a measurement reporting result for the reference signal transmitted by the receiving end.
13. The device according to claim 10, wherein the processor determines the first mapping relationship by: configuring second reference signal resource for the receiving end; transmitting a reference signal to the receiving end via the transceiver within the second reference signal resource so that the receiving end performs measurement and reporting for the reference signal; determining the first mapping relationship from a measurement reporting result for the reference signal transmitted by the receiving end.
15. A beam training device, comprising: a processor configured to read programs in a memory to perform the beam training method according to claim 6; a transceiver configured to receive and send data under control of the processor.
14. A beam training device, comprising: a processor configured to read programs in a memory to perform the beam training method according to claim 6; a transceiver configured to receive and send data under control of the processor.



Thus, in view of the above, it is clear that Claims 1-18 of instant application 17/717,596 are duplicate of claims 1-14  of US Patent 11,342,978 B2. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagata et al. (US 2018/0145807 A1) discloses Fig. 4, paragraph 0034 disclose in S220, configuration information regarding the reference signals are transmitted to the mobile station.  The configuration information of the reference signals includes information indicating transmission resources configured for the reference signals. The information of the transmission resources configured for the reference signals may include, for example, at least one of a time resource and a frequency resource for transmitting each reference signal or may include information regarding an antenna port number or a beam identifier corresponding to the reference signal, the number of antennas, and the like.  Based on the configuration information, the mobile station can receive each reference signal and identify the corresponding antenna port number.
Frenne et al. (US 2019/0074880 A1) discloses paragraph 0139 discloses the mechanism of BPL link. One can think of the proxy as a "BPL tag." Associated with each BPL tag, is (1) the Tx configuration (Tx beam) corresponding to the UE-selected CSI-RS resource, and (2) the preferred UE receiver configuration (Rx beam) associated with the selected CSI-RS resource.  It is important to realize that all that is necessary is for the gNB to remember the Tx configuration (Tx beam) associated with the BPL tag and for the UE to remember the Rx configuration (Rx beam) associated with the BPL tag.
Grant et al. (US 2020/0195324) discloses the network and/or TRP may then further define one or more CSI-RS configurations for the active link, which includes the BTPI for that link.  This may then be transmitted to the UE 101.  The UE 101 may then use the CSI-RS to evaluate the best (preferred) transmit beam for the link, report the preferred link to the network/TRP, and store the corresponding UE receive beam and the associated BTPI in its memory.  Similarly, the network and/or TRP may then further define one or more CSI-RS configurations for the monitored link, which includes the BTPI for that link.  This may then be transmitted to the UE 101.  The UE 101 
may then use the CSI-RS to evaluate the best (preferred) transmit beam for the monitored link, report the preferred link to the network/TRP, and store the corresponding UE receive beam and the associated BTPI in its memory (Fig. 3, Paragraph 0066).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413